DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-9 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the decoder neural network of the transmitting device" in lines 2-3 (an antecedent in claim 1, line 11 recites “a decoder neural network of the receiving device”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7-9 are respectively rejected for being dependent on a rejected claim 6. 
As per claim 21, line 6, with respect to “the decoder neural network of the transmitting device “, see claim 2.
Claims 22-25 are respectively rejected for being dependent on a rejected claim 21. 
Allowable Subject Matter
Claims 1, 3-5, 10-20 and 26-30 are allowed.
Claims 2, 6-9 and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record taken alone or in combination do not teach or fairly suggest, in combination with the other limitations, the limitations of” sending the compressed transmit waveform distortion information and one or more decoder neural network weights to the receiving device in a configuration that enables the receiving device to use the one or more decoder neural network weights to configure a decoder neural network of the receiving device to recover the transmit waveform distortion information of the transmitting device from the compressed transmit waveform distortion information”, recited in claim 1 and claim 18. The limitations “receiving compressed transmit waveform distortion information of the transmitting device and one or more weights of a trained decoder neural network of the transmitting device; configuring a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633